MEMORANDUM **
Raul Montelongo Gomez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Cardoso-Tlaseca v. Gonzales, 460 F.3d 1102, 1106 (9th Cir.2006). We deny the petition for review.
The BIA did not abuse its discretion by denying Gomez’s motion to reopen because the BIA considered the evidence Gomez submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005) (holding that abuse of discretion will be found when denial of motion was arbitrary, irrational, or contrary to law).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.